Citation Nr: 0127753	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  97-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of a February 1996 rating decision 
by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a September 1998 
decision, the Board found that new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and an 
acquired psychiatric disorder other than PTSD.  At that time, 
the case was remanded to the RO for additional development of 
the record.  The development was completed and in a November 
2000 decision, the Board denied entitlement to service 
connection for PTSD and a generalized anxiety disorder.  The 
veteran appealed the Board's November 2000 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In a March 2001 Order, 
the Court vacated the Board's November 2000 decision and 
remanded the matter to the Board.  

In a VA Form 646 dated in October 2000, a representative of 
the veteran advanced a claim for entitlement to an increased 
evaluation of the service-connected abdomen wound, status 
post resection of the ileum.  This matter is referred to the 
RO for appropriate action.


REMAND

The Court has remanded the case back to the Board for review 
in light of the enactment of new legislation.  Specifically, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The underlying question in the present case is whether the 
veteran suffers from an acquired psychiatric disability which 
is related to his military service which involved combat 
action during the Korean conflict.  While VA outpatient 
treatment records list a diagnosis of PTSD, at least four 
different VA psychiatric examiners have examined the veteran 
and determined that he does not meet the diagnostic criteria 
for PTSD and that his generalized anxiety disorder is not 
related to his military service.  

However, it has been over two years since the last 
comprehensive VA psychiatric examination.  In recognition of 
the fact that PTSD is usually viewed as a disorder of delayed 
onset, the Board believes that another comprehensive VA 
examination should be conducted to ensure a current 
evidentiary picture to allow for proper appellate review.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake all necessary actions to 
comply with the provisions of the 
Veterans Claims Assistance Act of 2000 
and implementing regulations.  Actions in 
this regard should include obtaining all 
VA medical records (not already of 
record) documenting ongoing treatment for 
psychiatric disability.  

2.  After completion of the above, the 
veteran should be scheduled for a 
comprehensive VA psychiatric examination 
(if possible, by an examiner who has not 
already examined the veteran).  It is 
imperative that the claims file be made 
available to and be examined by the 
examiner in connection with the 
examination.  All indicated special 
studies and tests, including special 
psychological testing for PTSD purposes, 
should be accomplished.  After reviewing 
the file and examining the veteran, the 
examiner should clearly report all 
acquired psychiatric disabilities capable 
of diagnosis.  The examiner should 
specifically indicate whether the 
applicable diagnostic criteria for a 
diagnosis of PTSD have been met.  If so, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that such PTSD is related to the 
veteran's combat service.  As to any 
other acquired psychiatric disorder found 
to be present, the examiner should offer 
an opinion as to whether it is at least 
as likely as not related to the veteran's 
combat service.  A detailed rationale for 
all opinions expressed should be 
provided, including reasons for agreeing 
or disagreeing with the diagnoses and 
opinions of K. Raval, M.D., U. Kilaru, 
M.D., M. Khowaja, M.D., Gerald Pope, 
M.D., and E. Dorsey, M.D.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for an 
acquired psychiatric disability, to 
include PTSD, is warranted.  If the 
benefit remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument in support of the matters 
addressed in this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



